Citation Nr: 1705676	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  06-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a higher initial rating for patellofemoral syndrome of the left knee.

2. Entitlement to a higher initial rating for patellofemoral syndrome of the right knee.

3. Entitlement to an effective date earlier than February 28, 2011, for the award of service connection for bipolar disorder.

4. Entitlement to an effective date earlier than February 28, 2011, for the award of special monthly compensation by reason of being housebound.   

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law
ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from June 1977 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a November 2011 decision, the Board determined that claims for higher initial ratings for bilateral patellofemoral syndrome, and an application to reopen a previously denied claim of service connection for an acquired psychiatric disorder, had been withdrawn by the Veteran in a written statement dated in October 2010. The decision also determined that TDIU was not warranted. The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In July 2012, a Joint Motion for Remand (Joint Motion) was brought before the Court, and the parties agreed that claims regarding initial ratings and service connection for an acquired psychiatric disorder had not in fact been withdrawn, and that the Board had not stated adequate reasons and bases for denying entitlement to TDIU. In an Order dated that same month, the Court vacated the November 2011 Board decision pursuant to the Joint Motion, and remanded the case to the Board for re-adjudication consistent with its Order.

During the appellate period, the Veteran separately perfected an appeal to reopen his claim of service connection of an acquired psychiatric disorder, and in a May 2013 RO decision, service connection was granted - thus satisfying the appeal to reopen his claim. In July 2013, the Veteran filed a timely notice of disagreement with respect to the effective date assigned to the award of service connection for bipolar disorder, as well as the award of special monthly compensation by reason of being housebound, which had been granted as part of the grant of service connection for bipolar disorder.

In January 2014, the Board remanded the appeals relating to the issues of entitlement to higher initial ratings for patellofemoral syndrome, entitlement to TDIU, and entitlement to earlier effective dates for the awards of service connection for bipolar disorder and special monthly compensation. Since that time, the RO has substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The issues of entitlement to an earlier effective date for the award of special monthly compensation and of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On October 17, 2016, the Veteran submitted written correspondence in which he withdrew his appeals on the issues of entitlement to higher initial ratings for patellofemoral syndrome of the right and left knees. There are no questions of fact or law remaining before the Board in these matters.

2. An unappealed February 2002 RO decision denied service connection for an acquired psychiatric disorder.    

3. On May 19, 2004, VA received a claim to reopen service connection for a psychiatric disorder (claimed as "bipolar disorder"). 




CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the issues of higher initial ratings for patellofemoral syndrome of the right and left knees. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for an effective date of May 19, 2004, but not earlier, for the grant of service connection for bipolar disorder have been met. 38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.156, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing. 38 C.F.R. § 20.204 (2016). 

In an October 2016 statement, the Veteran, through his representative, indicated in writing that he "wishe[d] to withdraw his claims of entitlement to a schedular rating over 10 percent for patellofemoral syndrome of the left knee and of the right knee." Given the clarity of the statement, the Board finds that the Veteran has withdrawn the appeals identified, and there remain no allegations of errors of fact or law for appellate consideration on these particular matters. Accordingly, the Board does not have jurisdiction to review the issues, and the identified appeals are dismissed.

Earlier Effective Date, Prior to February 28, 2011, for the Establishment of Service Connection for Bipolar Disorder

In May 2013, the RO granted entitlement to service connection for bipolar disorder, effective February 28, 2011. The Veteran - who had first sought entitlement to service connection for an acquired psychiatric disorder in 1991 - asserts that the reopening of his claim and granting of service connection in May 2013 was based on newly added service department records, and thus the effective date should be established as the day following his separation from service. See 38 C.F.R. §§ 3.400(b)(2), 3.156(c).

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). Here, however, the Veteran's appeal arises from an appeal following the initial grant of service connection. Once service connection is granted, the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when increased compensation has been granted. See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).

VA also has a duty to assist an appellant in the development of the claim, and must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist the Veteran by acquiring service records as well as records of VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.

As described above, the Veteran initially sought service connection for an acquired psychiatric disorder in 1991, and in June 1992 the RO denied the claim. He did not timely appeal from that decision, and it became final. A June 2001 application to reopen the claim was denied in February 2002, a decision from which the Veteran also did not timely appeal. In May 2004, he again sought to reopen his claim of service connection, and it is from this application that the claim was eventually granted.

In general, the effective date of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2016). In the case of reopened claims such as the Veteran's, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r) (2016).

In November 2011, the Board found that the Veteran had withdrawn an appeal of the July 2005 RO denial of his May 2004 claim to reopen. In May 2013, the RO reopened the Veteran's claim and granted entitlement to service connection for bipolar disorder. In so doing, the RO relied on the Board's November 2011 finding that the Veteran had withdrawn his prior appeal, and assigned an effective date of February 28, 2011 - the date of the Veteran's most recent application to reopen the previously denied claim.

However, in light of the July 2012 Joint Motion agreeing that the Veteran did not withdraw his appeal of the July 2005 denial of his May 19, 2004, application to reopen the previously denied claim, the Board finds that the effective date for the award of service connection for bipolar disorder should be May 19, 2004 - the date of receipt of the claim to reopen after the most recent final disallowance. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Regarding the question of entitlement to an effective date earlier than May 19, 2004, for the grant of service connection, the Board acknowledges that in an October 2016 letter, the Veteran's representative suggested that the appropriate effective date to establish is August 13, 1991 - the day after the Veteran's discharge from service - as new service treatment records had been added to the claims file since that time that were, the representative contended, used as the basis for the eventual grant of service connection.

Notwithstanding the burden to reopen a previously denied claim as described in 38 C.F.R. § 3.156(a), if VA receives or associates with the claims file relevant official service department records that "existed and had not been associated with the claims file when VA first decided the claim," the matter will be reconsidered as if the records had been associated with the file at the time of the initial denial. 38 C.F.R. § 3.156(c).

In that connection, the Board notes that on multiple occasions throughout the appeal period, including in particular a submission in June 2015 of more than 875 pages, service department records have been added to the claims file. However, these records are essentially duplicative of those that were contained in the claims file at the time of the initial June 1992 denial of his service connection claim, and have been considered by the RO on multiple occasions prior to the May 2004 claim at issue here. These records thus cannot serve as a basis to vitiate the finality of prior VA decisions. In particular, attention has been drawn to evidence of the Veteran's November 1989 in-service hospitalization at a Navy facility, which his representative asserted was initially submitted sometime after the initial denial of service connection in July 1992. In his October 2016 statement, the representative contended that this newly received evidence was relied upon by the VA examiner in November 2012 who found evidence of a nexus between the Veteran's in-service hospitalization and his current bipolar disorder, as well as by the RO in the May 2013 rating decision granting service connection. Thus, the representative contended, the Veteran's claim should have been reconsidered as if the records had been associated with the file at the time of the initial denial. 38 C.F.R. § 3.156(c).

However, specifically with regard to service records of the November 1989 psychiatric hospitalization, the Board notes that service treatment records documenting the Veteran's hospitalization for feelings of depression, including a rule-out diagnosis of bipolar disorder, were contained in his claims file at the time of the initial June 1992 denial of the service connection claim. Further, although additional service treatment records providing further documentation of the November 1989 hospitalization were later associated with the file following the June 1992 rating decision, those additional records were associated with the claims file as early as June 1996, prior to the unappealed February 2002 denial of service connection by the RO. That decision specifically discusses the records in question, and their reference to a rule-out diagnosis of bipolar disorder, that are the subject of the Veteran's representative's contentions in the October 2016 statement. As discussed above, the February 2002 decision is final, and the subsequent resubmission of duplicative service department records cannot act as the basis for the grant of an earlier effective date for entitlement to service connection for bipolar disorder under 38 C.F.R. § 3.156(c).

Based on the foregoing, the Board finds that the date of receipt of the claim which subsequently resulted in the grant of service connection was not February 28, 2011, but rather was May 19, 2004; accordingly, such date must be established as the effective date for entitlement to service connection. 38 C.F.R. § 3.400(r).


ORDER

The appeal for a higher initial rating for patellofemoral syndrome of the left knee is dismissed.

The appeal for a higher initial rating for patellofemoral syndrome of the right knee is dismissed.

An effective date of May 19, 2004, for the grant of service connection for bipolar disorder is granted.

REMAND

Having determined that the Veteran is entitled to a grant of service connection for bipolar disorder effective May 19, 2004, the Board finds that the remaining appeals regarding entitlement to TDIU and entitlement to an earlier effective date for the award of special monthly compensation by reason of being housebound must be returned to the RO pending the establishment of an initial rating for bipolar disorder, effective May 19, 2004. The remaining appeals are intertwined with the rating to be assigned, and only after such a rating has been assigned may the Board consider them.

Accordingly, the case is REMANDED for the following action:

1. Issue a decision awarding an effective date of May 19, 2004, for the award of service connection for bipolar disorder. In so doing, determine the Veteran's initial rating for bipolar disorder, beginning May 19, 2004.  

2. After issuing the decision described above, again review the record and consider the claims of entitlement to an effective date earlier than February 28, 2011, for the award of special monthly compensation by reason of being housebound, and entitlement to a total disability rating based on individual unemployability.

If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


